Citation Nr: 1446711	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-44 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from January 1990 to January 1993.  He also reports subsequent service in the Army Reserve and Pennsylvania National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In reviewing the record, the Board notes that in a February 2011 rating decision, the RO denied a total rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran did not initiate an appeal of the RO's determination and does not contend otherwise.  Nonetheless, the RO inexplicably included the TDIU issue on a July 2013 Supplemental Statement of the Case as well as the October 2013 VA Form 8, Certification of Appeal.  Again, however, the record does not show, nor has the Veteran ever contended, that the TDIU issue is in appellate status.  Indeed, on his September 2013 prehearing brief and at the September 2013 Board hearing, the Veteran attorney listed the issues currently on appeal as being only those which are set forth on the cover page of this decision.  The Board agrees that these are the issues currently on appeal.  The RO's certification of the TDIU issue does not serve to confer Board jurisdiction over that issue.  See 38 C.F.R. § 19.35 (2013).  Certification of appeals is for administrative purposes only; it does not confer or deprive the Board of appellate jurisdiction.  Id.  Therefore, the Board has no jurisdiction over the issue of entitlement to a TDIU.

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  According to records contained in the Veteran's Virtual VA file, in June 2014, he submitted a claim of entitlement to nonservice-connection pension benefits.  There is no indication that the Agency of Original Jurisdiction (AOJ) has adjudicated this claim in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

For the reasons discussed below, a remand is necessary with respect to the issues of entitlement to service connection for a psychiatric disability, including PTSD, and residuals of a back injury.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied service connection for residuals of a back injury.  The Veteran did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final January 2006 rating decision denying service connection for residuals of a back injury also includes statements from the Veteran and VA clinical records which relate to unestablished facts necessary to substantiate the claim and, if presumed credible, raises a reasonable possibility of substantiating the claim of service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for residuals of a back injury.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

According to the record currently available to the Board, in October 2005, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of a back injury.  On his application, the Veteran reported that he had served on active duty from January 1990 to January 1993 and had sustained a back injury in September 1991 while serving aboard the U.S.S. Forrestal.  The Veteran reported no other service.  The sections of the application asking the Veteran to report his Reserve and National Guard service are blank.  

In an October 2005 letter, the RO asked the Veteran to submit or identify additional evidence, including records showing that his claimed back disorder had existed since service.  He did not respond.  

The record also reflects that in October 2005, the RO contacted the National Personnel Records Center (NPRC) and requested the Veteran's service treatment records (STRs).  See VA Form 3101, Request for Information print screen, dated October 25, 2005.  The record currently available to the Board contains no response from NPRC, including a submission of the Veteran's STRs.  

In a January 2006 rating decision, however, the RO denied service connection for a back injury and noted in its decision that the evidence considered included "Service Medical Records."  Specifically, the RO indicated that the STRs contained no evidence of any complaints or treatment for a back injury, nor had the Veteran responded to the RO's request for evidence.  The RO concluded that "[b]ecause the evidence of record fails to show the claimed condition began in or was aggravated by service or that any current condition, if present, is related to your military service, service connection for any back injury is denied."

The record shows that the Veteran was notified of the RO's determination and his appellate rights in a January 2006 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  Neither the Veteran nor his attorney has contended otherwise.  

In October and November 2009, the Veteran submitted claims of service connection for multiple additional disabilities, including a low back disability which he claimed was a residual of an in-service back injury.  

In a February 2010 statement, the Veteran indicated that he had injured his back in 1991 while he was working on the flight deck of the U.S.S. Forrestal.  He indicated that he received treatment aboard ship following the injury.  The Veteran claimed that he had reinjured his back was while serving at Fort Drum.  He indicated that he had been participating in war games and landed on his back while attempting to breach a wire.  He recalled that he had received treatment at the Fort Drum medical center following his injury. 

VA clinical records received in support of the Veteran's claim show recent treatment for complaints of low back pain.  An X-ray study of the lumbar spine performed in January 2013 showed mild levoscoliosis.  An MRI of the lumbar spine performed in April 2013 showed mild degenerative disc disease at L5/S1 resulting in moderate neuroforamina narrowing, bilaterally.  These records also show that during a clinic visit in January 2013, the Veteran reported that he had had low back pain since sustaining a 1991 injury aboard an aircraft carrier.  He indicated that he did not seek treatment at the time of his initial injury.  The appellant also reported that he had sustained a second back injury in 2003 at Fort Drum.  He recalled that he had been transported by ambulance to the medical center and prescribed bed rest following his injury.  

Records received in support of the claim to reopen include an NGB Form 22, Report of Separation and Record of Service, indicating that he had served in the Pennsylvania Army National Guard from September 2003 to September 2004.  The form notes that the Veteran also had "prior reserve component service" totaling 6 years and one day.  

In connection with the claim to reopen, the RO contacted the NPRC and requested copies of service personnel records corresponding to the Veteran's period of active service in the Navy.  In November 2009, NPRC provided service personnel records corresponding to such service, as well as miscellaneous STRs reportedly found in the personnel jacket.  See VA Form 3101, Request for Information print screen, dated November, 24, 2009.  The Board notes that these STRs consist of the appellant's December 1989 military enlistment medical examination only.  

The RO thereafter requested that NPRC provide all service treatment records corresponding to the Veteran's period of active duty in the Navy.  NPRC responded that the only STR contained in the service personnel file was the Veteran's enlistment physical.  NPRC further indicated that they had previously provided VA with the Veteran's STRs in November 2005 and that there were no additional records available.  See VA Form 3101, Request for Information print screen, dated August 30, 2010 (noting "prior PIES response #1773113 dated 11/21/2005 contained all available [service treatment records].  There appear to be no other service treatment records on file at Code 13 for this Veteran.").  

At his September 2013 Board hearing, the Veteran provided testimony regarding the circumstances of his claimed 1991 back injury.  He indicated that he had had back pain since that injury.  The Veteran also indicated that after his discharge from the Navy, he joined the Army Reserve and then had a brief period of service in the Army National Guard.  He indicated that while serving in the National Guard, he had had a second back injury and was diagnosed as having a contusion.  He recalled that his military physicians advised him to seek treatment from VA and he visited the Philadelphia VAMC in 2004 where he was treated for low back symptoms.  

Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i).  This section, however, does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2013); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); see also Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir. 2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As set forth above, in a January 2006 rating decision, the RO denied service connection for residuals of a back injury, finding that the STRs contained no evidence of a back injury, nor was there evidence of a current back disability related to service.  Although the Veteran was notified of this decision and his appellate rights, he did not appeal.  Moreover, the record does not show, nor has the Veteran contended, that new and material evidence was received within one year of the January 2006 rating decision.  Under these circumstances, the RO's January 2006 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

Here, the Board notes that it has considered the provisions of 38 C.F.R. § 3.156(c), but find that it is inapplicable here.  Although the record shows that the NPRC provided a copy of the December 1989 enlistment medical examination in November 2009, because the January 2006 rating decision reflects consideration of the Veteran's STRs (apparently since misplaced), this additional evidence is duplicative of evidence already considered.  In any event, this enlistment examination is not related to the claimed in-service low back injury.  

Additionally, although the additional evidence received includes the NGB Form 22 referenced above reflecting service in the National Guard from September 2003 to September 2004, a period during which the Veteran now claims to have sustained a second back injury, the Board finds that 38 C.F.R. § 3.156(c) does not apply to this record as VA could not have obtained it at the time of the January 2006 rating decision.  This is because the Veteran failed to provide sufficient information for VA to identify and obtain the records.  Again, the Veteran did not complete the portion of his application asking for information about his Reserve and National Guard service and he failed to respond to VA's request for additional evidence in support of his claim.  

Under these circumstances, the Board concludes that de novo reconsideration of the claim is not warranted under section 3.156(c) and the RO's January 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the Veteran seeks to reopen his claim of service connection for residuals of a back injury.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final January 2006 rating decision denying service connection for residuals of a back injury.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.

The additional evidence includes the Veteran's testimony to the effect that he injured his back in service in 1991 and has experienced continuous low back symptomatology since that time.  The record also now includes recent VA clinical records which show a diagnosis of degenerative disc disease of the lumbosacral spine.  This evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine the etiology of the current low back disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is necessary when the record indicates that a current disability may be associated with service).  

Under these circumstances, the Board finds that new and material evidence has been presented.  See Shade, 24 Vet. App. at 117-18 (in evaluating whether new and material evidence has been received, VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA medical examination to assess whether there is a nexus between a current qualifying condition and service).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a back disability is granted.


REMAND

Since the RO last reviewed this matter in the July 2013 Supplemental Statement of the Case, the Veteran has submitted additional relevant evidence, including a June 2014 statement from his VA physician who indicated that the appellant displays symptoms of PTSD and schizoaffective disorder.  Absent a waiver, this evidence must be considered by the RO in the first instance. 38 C.F.R. § 20.1304 (2013).  

In addition, the Board finds that additional evidentiary development is necessary prior to further appellate consideration.  

VA has a statutory duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA Regional Office, a VA medical facility, the Social Security Administration (SSA), and the service department.  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

As set forth in detail above, the Veteran's STRs pertaining to his period of active duty in the U.S. Navy appear to have been in the possession of the Philadelphia RO at the time of the January 2006 rating decision, although they are no longer of record.  Under these circumstances, the Board finds that VA must undertake a search of that facility to ascertain if these records can be located.  

In addition, the Veteran has reported subsequent service in the Army Reserve and National Guard, including what appears to be a period of training in which he sustained a back injury.  As set forth in detail above, the record contains an NGB Form 22, reflecting membership in the Pennsylvania Army National Guard from September 2003 to September 2004.  The Veteran also reports that he attended training at Fort Drum, New York, during this period and sustained an additional low back disability.  Under these circumstances, additional evidentiary development efforts are required as records corresponding to the Veteran's membership in the Army Reserve and National Guard may be relevant to the current clam.  38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2013).

With respect to VA medical records, at his September 2013 Board hearing, the Veteran testified that he had received treatment for a low back disability at the Philadelphia VAMC in 2004.  The earliest records from that facility currently of record are dated in 2009.  Furthermore, in reviewing the VA clinical records currently associated with the claims folder, the Board observes that during a period of psychiatric hospitalization in November 2012 at the Philadelphia VAMC, the Veteran was noted to have had prior periods of inpatient treatment there in 1997 and 1998.  In addition, the Veteran reported at that time that he had also had a period of hospitalization at the Coatesville VA Medical Center in 1996.  The earliest records from that facility currently associated with the record on appeal are dated in 2009.  

Finally, the Board notes that records received from the Veteran's elected representative in August 2014 indicate that the Veteran has filed an application for disability benefits with the Social Security Administration (SSA).  VA is required to obtain these records from SSA as they appear relevant to his claim.  

Given the contentions and the evidence of record, the Board also finds that VA medical examinations are necessary in connection with the claims of service connection for residuals of a back injury and a psychiatric disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  In that regard, the Veteran has reported multiple stressors related to his duties on the flight deck of the U.S.S. Forrestal during the Gulf War, yet he has not yet been afforded a VA medical examination in connection with his claim.  See 38 C.F.R. § 3.304(f)(3), as amended (essentially eliminating the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity").  Additionally, the medical evidence currently of record contains multiple psychiatric diagnoses, including PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct a thorough search of the Philadelphia RO for the Veteran's STRs pertaining to his period of active service in the U.S. Navy.  As set forth in detail above, these records were in the possession of the Philadelphia RO at the time of the January 2006 rating decision but are now not of record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the appropriate repository of records and request complete service treatment and personnel records corresponding to the appellant's service in the Army Reserve and Pennsylvania National Guard, to include clarification of all periods of active duty, active duty for training, and inactive duty training.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Obtain any additional records from the Philadelphia VAMC and the Coatesville VAMC for the period from January 1993 to the present, which are not already of record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  Contact the SSA and request copies of records associated with the appellant's application for disability benefits.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

5.  After the above development is completed, afford the Veteran a VA medical examination for the purpose of addressing the etiology of his current low back disability.  Access to the paper and electronic VA claims files must be made available to the examiner in connection with the examination.  Based on an examination and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability is causally related to the Veteran's active service or any incident therein.  A complete explanation is requested for any opinion expressed.

6.  After the above development is completed, afford the Veteran a VA psychiatric examination for the purpose of addressing the etiology of his current psychiatric disability.  Access to the paper and electronic VA claims files must be made available to the examiner in connection with the examination.  After examining the Veteran and reviewing the record, the examiner must opine whether any stressor related to the Veteran's fear of hostile action is adequate to support a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  If so, the examiner must opine whether the Veteran's PTSD symptoms are related to such stressor or stressors.

The examiner must also identify any other psychiatric disability found on examination and opine whether it is at least as likely as not that any other acquired psychiatric disorder is causally related to the Veteran's active service or any incident therein.  An explanation for any opinion offered must be provided.

7.  After reviewing the record and ensuring that any additional development deemed necessary is completed, readjudicate the claims, considering all the evidence of record.  If the claims remain denied, the appellant and his representative should be provided with a Statement of the Case and/or Supplemental Statement of the Case as appropriate and an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


